Title: To George Washington from Benjamin Martin, 10 March 1782
From: Martin, Benjamin
To: Washington, George


                        
                            Sir
                            Greenway Court March 10th 1782
                        
                        Having no certain Channel of conveying the news of his Lordships death to England, but by the assistance of
                            your Excellency, I have taken the liberty of sending the enclos’d, your friendly aid will be gratefully acknowledg’d by
                            Sir Your Excellencys most Obt and most Humle Servt
                        
                            B. Martin
                        
                    